MEMORANDUM OPINION
                                        No. 04-10-00827-CR

                                     Oscar Jaime REYNA, Jr.,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                   From the 293rd Judicial District Court, Maverick County, Texas
                                Trial Court No. 09-06-06466-MCR
                           Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 19, 2011

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed or suspended sentence on June 16, 2010. A motion for new trial

was due on July 16, 2010. Tex. R. Civ. P. 329b(a). Appellant filed a motion for new trial on

August 25, 2010. Because appellant did not timely file a motion for new trial, the notice of

appeal was due to be filed on July 16, 2010. Tex. R. App. P. 26.2(a)(1). A motion for extension

of time to file the notice of appeal was due on August 2, 2010. Tex. R. App. P. 26.3. Appellant

did not file a motion for extension of time to file a notice of appeal, and he filed his notice of
                                                                                     04-10-00827-CR


appeal on November 18, 2010. On December 9, 2010, we ordered appellant to show cause in

writing why his appeal should not be dismissed. On December 16, 2010, appellant filed a letter

contending he signed a waiver of his right to appeal unknowingly and involuntarily. He alleges

his court-appointed attorney told appellant his appeal was “closed.”

       This court lacks jurisdiction over an appeal of a criminal conviction in the absence of a

timely, written notice of appeal. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.

1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also Ater v. Eighth

Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (out-of-time appeal from felony

conviction may be sought by filing a writ of habeas corpus pursuant to Texas Code of Criminal

Procedure article 11.07). Accordingly, this appeal is dismissed for lack of jurisdiction.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-